Dear Ms. Ryland:
You requested an Attorney General's opinion regarding the expenditure of funds by the Clerk of Court. You indicate that a process has begun to assess the needs of the Ninth Judicial District Court and the Rapides Parish Detention Center as to expansion of the courthouse. The Phase A Study ("Study") is to be done by Timothy Dibble of the architectural firm of Francis, Cauffman, Foley and Hoffman of Philadelphia, Pennsylvania. The cost of this study is $43,000.00. Each entity within the courthouse is being asked to contribute $6,500.00 to pay for the Study. You as if the Clerk of Court can expend funds in this manner?
As you are aware, the parish is required to provide offices, furniture and equipment needed by the clerk.1 Your office is being asked to contribute money toward the Study, not to pay for construction or other costs for additional office space. As you indicated, the Study is being done as part of a process to assess the needs of the Ninth Judicial District Court and the Rapides Parish Detention Center.
La.R.S. 13:784B provides:
  Out of any surplus in his salary fund, each of the clerks of the district courts may purchase office furniture, equipment, record books, and supplies as may be needed for the proper conduct of his office and may expend funds for renovation of his office, all in accordance with the public bid law of the state. *Page 2
Thus, you may expend surplus funds in your salary fund for renovation of your office in accordance with the public bid law of the state. The Study appears to be a cost associated with renovation of the courthouse, in which your office is housed. It is therefore the opinion of our office that such an expenditure of funds by the Clerk of Court is authorized by law. However, as the Clerk of Court, you can only expend funds for your proportionate share of the cost of the Study. We suggest you calculate your proportion of the cost based upon the square footage of your office compared with that of the entire courthouse.
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:__________________________
  KENNETH L. ROCHE, III
  Assistant Attorney General
  CCF, JR/KLR, III/crt
1 La.R.S. 33:4713 provides in relevant part:
  Each parish shall provide and bear the expense of a suitable building and requisite furniture for the sitting of the district and circuit courts and such offices, furniture and equipment as may be needed by the clerks and recorders of the parish for the proper conduct of their offices. . .